Citation Nr: 1626539	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  15-13 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for bilateral hearing loss disability.



INTRODUCTION

The appellant had a period of ACDUTRA as a member of the Army National Guard from March 29 to August 10, 1973.

This appeal arose before the Board of Veterans' Appeals from a December 2014 rating action of the San Juan, the Commonwealth of Puerto Rico, Department of Veterans Affairs (VA), Regional Office (RO), which denied entitlement to the benefits noted above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the additional delay is regrettable, the Board finds that a remand is necessary in order to afford the appellant full consideration of his claims.  

The appellant has asserted that he has a right knee disability, which has required two past surgeries, and a bilateral hearing loss disorder that began during his period of service with the Army National Guard.  The RO requested the appellant's service treatment records.  In April 2015, the Puerto Rico National Guard Medical Command indicated that they had "used all resources available.." and had been unable to locate any of the appellant's records.  However, it cannot be discerned from the record whether any attempt was made to contact the National Guard Bureau in Arlington, Virginia.  All possible efforts must be made to locate any service treatment records to assist the appellant in establishing that his claimed disorders were incurred as a result of his service.

The only medical evidence of record is a letter written by a private physician in which it was noted that the appellant suffered from "knee problems" that were reported to be related to an "accident" to the right knee.  It was noted that he had had two surgeries in the past to address his pain, swelling and instability.  It was alleged that during the convalescence he was provided a letter to give to the National Guard that explained his physical limitations; he was summarily discharged.  This physician also referred to the appellant's hearing loss, which was more pronounced on the right.  It was noted that he had been exposed to mortar and weapons fire in service (he was a light weapons infantryman).  However, there were no medical records associated with this correspondence.  Additionally, there has been no attempt made to determine when and where the appellant underwent the reported surgeries on his right knee.  Attempts to obtain these records must be made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Guard Bureau, Attn: NGB-ARP-C, 111 South George Mason, Arlington, Virginia 22204-1382 and request that they search for the appellant's medical records.  All efforts to obtain these records must be fully documented for inclusion in the claims folder.  All efforts to locate these records must continue until it is determined that the records do not exist or that further efforts to locate them would be futile.

2.  Contact the appellant and request that he provide the names and addresses of all non-VA health-care providers from whom he has sought treatment for his right knee and his hearing loss.  He must also submit the required releases so that VA can obtain any identified records.  In particular, a release is needed for Dr. N.A.O-V (who provided the September 2012 statement) and for the facility where he underwent surgical correction for his right knee.  At least two requests must be made for any identified private records.  The appellant must be notified of any records that could not be obtained and he must be given the opportunity to obtain and submit the records himself.

3.  If, and only if, the appellant's National Guard records are located, schedule the appellant for orthopedic and audiological examinations in order to obtain etiological opinions.  Specifically, the examiners must opine as to whether it is at least as likely as not (a 50-50 degree of probability) that any diagnosed right knee disorder and bilateral hearing loss disability were incurred in or aggravated by his period of service.  The claims folder, particularly any records obtained in response to this remand, must be provided to the examiners for their review in conjunction with the examinations.  The examiners must provide complete rationales for all opinions proffered.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

4.  If an examination is deemed necessary, the appellant must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequneces of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the appellant advising him of the time, date, and location of any scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Once the above-requested development has been completed, to the extent possible, readjudicate the appellant's claims for service connection for a right knee disability and bilateral hearing loss.  If any part of the decision remains adverse to the appellant, he must be provided with a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




